279 S.C. 388 (1983)
308 S.E.2d 102
FORD MOTOR CREDIT COMPANY, Respondent,
v.
Raul MORALES, Appellant.
21990
Supreme Court of South Carolina.
October 3, 1983.
*389 O. Grady Query and B.C. Killough, Charleston, for appellant.
William L. Howard, of Belk, Howard & Cobb, Charleston, for respondent.
Oct. 3, 1983.
Per Curiam:
Respondent brought this claim and delivery action to establish its right to possession of a truck purchased by appellant on a conditional sales contract under which appellant had allegedly defaulted. Appellant answered, asserting he had not defaulted on the contract, and counterclaimed alleging conversion by respondent. After presentation of the entire case, the court granted respondent's directed verdict motion and denied appellant's motion for a directed verdict on his counterclaim. We affirm.
The uncontradicted evidence shows respondent's employees told appellant that respondent did not intend to accept overdue payments on the contract beyond June 26, 1979, and that actions would be begun at that time to recover the truck. Appellant mailed the payments on June 28, *390 1979. A payment of a debt is not considered made until it is accepted by the creditor with the intention of extinguishing the debt. In re McElmurray, 47 F. Supp. 15, 19 (D.S.C. 1942); 60 Am. Jur. (2d) Payment § 1 at 612 (1972); 70 C.J.S. Payment § 1 at 210-211 (1951).
We affirm the lower court's rulings.